UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 AVIGEN, INC. (Name of Registrant as Specified in Its Charter) BIOTECHNOLOGY VALUE FUND, L.P. BIOTECHNOLOGY VALUE FUND II, L.P. BVF INVESTMENTS, L.L.C. INVESTMENT 10, L.L.C. BVF PARTNERS L.P. BVF INC. BVF ACQUISITION LLC MARK N. LAMPERT OLEG NODELMAN MATTHEW D. PERRY ROBERT M. COPPEDGE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: BIOTECHNOLOGY VALUE FUND, L.P. March 10, Fellow Stockholders: Biotechnology Value Fund, L.P. (“BVF”) and the other participants in this solicitation (collectively, the “BVF Group”) are significant stockholders of Avigen, Inc., a Delaware corporation (“Avigen” or the “Company”).For the reasons set forth in the attached Proxy Statement, the BVF Group does not believe that the Board of Directors of the Company (the “Board”) is acting in the best interests of its stockholders.The BVF Group is therefore seeking your support at the special meeting of stockholders called by the Company at the request of BVF, to be held at Avigen’s offices at 1301 Harbor Bay Parkway, Alameda, California at 9:00 a.m. (local time) on Friday, March 27, 2009, for the purpose of removing all of the existing directors serving on the Board at the time of the special meeting, without cause, amending the Company’s Amended and Restated Bylaws to permit stockholders to elect directors to the Board when the entire Board is vacant and electing the BVF Group’s slate of director nominees to replace the removed directors. The BVF Group urges you to carefully consider the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the stockholders on or about March 10, 2009.If you have already voted against the proposals described in the Proxy Statement, you have every right to change your votes by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support, Mark N.
